Exhibit 10.15

 



22nd CENTURY GROUP, INC.

2014 OMNIBUS INCENTIVE PLAN
(Executive)

 

RESTRICTED STOCK UNIT AWARD AGREEMENT

 

This Agreement (this “Agreement”) is made as of _________ ___, _____ (the
“Effective Date” and the “Date of Grant”), between 22nd Century Group, Inc., a
Nevada corporation (the “Company”), and _________________ (the “Executive”).

 

WHEREAS, the Company has adopted the 22nd Century Group, Inc. 2014 Omnibus
Incentive Plan (the “Plan”), providing for awards to certain officers,
employees, directors, consultants and advisors of the Company and its
Affiliates; and

 

WHEREAS, the Committee has determined that it would be in the best interest of
the Company and its shareholders to provide the Executive with an incentive to
remain in the service of the Company and to increase shareholder value by
providing the Executive with the opportunity to own Stock of the Company.

 

NOW THEREFORE, in consideration of the promises and mutual agreements set forth
in this Agreement, the Executive and the Company hereby agree as follows:

 

1.       Grant of Award.

 

(a)       Award. The Company, as of the Effective Date, hereby grants to the
Executive an award (the “Award”) of ______ restricted stock units (the “RSUs”)
subject to the restrictions, terms and conditions set forth below and in the
Plan.

 

(b)       Omnibus Incentive Plan. This Award is granted pursuant to the Plan, a
copy of which the Executive acknowledges having received. The terms and
conditions of the Plan are incorporated into this Agreement by reference. If
there is a conflict between the provisions of this Agreement and the provisions
of the Plan, the provisions of the Plan will govern. Capitalized terms not
otherwise defined in this Agreement have the meanings set forth in the Plan.

 

2.       Vesting of Award.

 

Subject to Section 4, one-third (1/3) of the RSUs shall vest on each of the
first, second, and third anniversaries of the Date of Grant. In the event the
RSUs do not divide evenly into three without a fractional remainder, the number
of RSUs vesting on the first and second anniversaries shall be rounded down to
the nearest whole number, and all remaining unvested RSUs will vest on the third
anniversary.

 



 

 

 

3.       Settlement.

 

As soon as reasonably practicable (but no more than thirty (30) days) after each
vesting date or event (in the case of Section 4), the Company will issue to the
Executive a number of Shares equal to the number of RSUs that vested on such
date or event. Notwithstanding the foregoing, if the RSUs are deferred
compensation subject to Section 409A of the Code, and if the Executive is a
“specified employee” as of the date of his or her “separation from service” (as
those terms are defined in Section 409A of the Code), then the issuance of any
Shares that would otherwise be made upon the date of the Executive’s separation
from service or within the first six (6) months thereafter will not be made on
the originally scheduled date and will instead be issued on the date that is six
(6) months and one day after the date of the Executive’s separation from
service, but only if such delay in the issuance of the Shares is necessary to
avoid the imposition of additional taxation on the Executive in respect of the
Shares under Section 409A of the Code.

 

4.       Change in Control or Termination of Employment.

 

In the event of (i) a Change in Control of the Company (as defined below), (ii)
termination of Executive’s employment with the Company as a result of death or
Disability (as defined in the Executive’s Employment Agreement or, if the
Executive does not have an Employment Agreement defining Disability, as defined
in the Plan), (iii) termination by Executive of his or her employment with the
corporation for Good Reason (as defined in the Executive’s Employment Agreement
or, if the Executive does not have an Employment Agreement defining Good Reason,
as defined in the Plan), or (iv) termination of Executive’s employment with the
Company without Cause (as defined in the Executive’s Employment Agreement or, if
the Executive does not have an Employment Agreement defining Cause, as defined
in the Plan), then all then-unvested RSUs shall become 100% vested as of the
date of such event (or, in the case of a Change in Control, as of immediately
prior to the date of such event). In the event of the termination of Executive’s
employment for any reason not described in clauses (ii)-(iv) of the preceding
sentence, all then-unvested RSUs will be forfeited as of the date of such
termination without consideration therefor.

 

For purposes of this Agreement, a "Change in Control" shall be deemed to exist
if any of the following occurs:

 

(a)       a person, as defined in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934 (other than the Executive or a group including the
Executive), either (1) acquires twenty percent (20%) or more of the combined
voting power of the outstanding securities of the Company or any entity which
directly or indirectly controls the Company, which securities have the right to
vote in elections of directors of the Company or any entity which directly or
indirectly controls the Company, and such acquisition shall not have been
approved within sixty (60) days following such acquisition by a majority of the
Continuing Directors (as defined below) then in office, or (2) acquires fifty
percent (50%) or more of the combined voting power of the outstanding securities
of the Company or any entity which directly or indirectly controls the Company,
which securities have the right to vote in elections of directors of the Company
or any entity which directly or indirectly controls the Company; or

 



 

 

 

(b)       Continuing Directors shall for any reason cease to constitute a
majority of the Board; or

 

(c)       the Company or any entity which directly or indirectly controls the
Company disposes, by sale of stock, assets or otherwise, of all or substantially
all or a material portion of the business of the Company or the business of any
entity which directly or indirectly controls the Company to a party or parties
other than a subsidiary or other affiliate of the Company or any entity which
directly or indirectly controls the Company pursuant to a partial or complete
liquidation of the Company or any entity which directly or indirectly controls
the Company; or

 

(d)       the Board or any entity which directly or indirectly controls the
Company approves the consolidation or merger of the Company or any entity which
directly or indirectly controls the Company with or into any other person or
entity (other than a wholly-owned subsidiary of the Company or any other entity
which is directly or indirectly controlled by the Company or its parent
corporation), or any other person's consolidation or merger with or into the
Company or any entity, which directly or indirectly controls the Company, which
results in all or part of the outstanding shares of common stock of the Company
or any entity which directly or indirectly controls the Company being changed in
any way or converted into or exchanged for stock or other securities or cash or
any other property.

 

For purposes of the definition of Change in Control, the term "Continuing
Director" shall mean a member of the Board or any entity which directly or
indirectly controls the Company who either was a member of the Board on the date
hereof or who subsequently became a director of the Company or any entity which
directly or indirectly controls the Company and whose election, or nomination
for election, was approved by a vote of at least two-thirds (2/3) of the
Continuing Directors then in office.

 

5.       Rights as a Shareholder; Dividend Equivalents.

 

The Executive shall not have any rights of a shareholder with respect to the
Shares underlying the RSUs (including, without limitation, any voting rights or
any right to dividends) until the Shares have been issued hereunder. If,
however, after the Date of Grant and prior to the settlement date, a record date
with respect to a cash dividend on the Shares occurs, then on the date that such
dividend is paid to Company shareholders the Executive shall be credited with
“dividend equivalents” in an amount equal to the dividends that would have been
paid to the Executive if the Executive owned a number of Shares equal to the
number of outstanding RSUs hereunder as of such record date. The dividend
equivalents will be deemed to be reinvested in additional restricted stock units
(determined by multiplying the cash dividends paid by the Fair Market Value of a
Share on the dividend payment date) and will be subject to the same terms and
conditions, and shall vest and be settled or be forfeited (if applicable) at the
same time as the RSUs to which they are attributable.

 



 

 

 

6.       Restrictions on Transfer.

 

The Executive may not transfer any interest in the RSUs other than under the
Executive’s will or as required by the laws of descent and distribution. The
RSUs also may not be pledged, attached, or otherwise encumbered. Any purported
assignment, alienation, sale, transfer, pledge, attachment or encumbrance of the
RSUs in violation of the terms of this Agreement shall be null and void and
unenforceable against the Company or its successors. In addition,
notwithstanding anything to the contrary herein, the Executive agrees and
acknowledges that (a) with respect to any Shares issued hereunder that have not
been registered under the Securities Act of 1933, as amended (the “Act”), he or
she will not sell or otherwise dispose of such Shares except pursuant to an
effective registration statement under the Act and any applicable state
securities laws, or in a transaction which, in the opinion of counsel for the
Company, is exempt from such registration, and a legend will be placed on the
certificates for the Shares to such effect, and (b) the Executive agrees not to
sell any Shares acquired under this Award other than as set forth in the Plan
and at a time when applicable laws, Company policies or an agreement between the
Company and its underwriters do not prohibit a sale.

 

7.       Agreements of the Executive.

 

The Executive acknowledges that: (a) this Agreement is not a contract of
employment and the terms of the Executive’s employment are not affected in any
way by this Agreement except as specifically provided in this Agreement; and (b)
the Award made by this Agreement does not confer any legal rights upon the
Executive for continuation of employment or interfere with or limit the right of
the Company to terminate the Executive’s employment at any time.

 

8.       Legal Compliance Restrictions.

 

The Company is not obligated to issue or deliver any certificates or make any
book entry evidencing Shares subject to the RSUs unless and until the Company is
advised by its counsel that the issuance and delivery of the certificates or
book entry are in compliance with all applicable laws, regulations of
governmental authorities and the requirements of any securities exchange upon
which the Shares are traded.

 

9.       Taxes.

 

As a condition of receiving this award of RSUs, the Executive agrees to pay to
the Company upon demand such amount as may be requested by the Company for the
purpose of satisfying its liability to withhold federal, state, or local income
or other taxes due by reason of the grant, vesting or settlement of, or by
reason of any other event relating to, the RSUs. However, the Executive may
elect to have the Company satisfy such withholding obligations by withholding a
number of Shares otherwise issuable hereunder having a Fair Market Value on the
date the tax obligation arises equal to the amount to be withheld; provided,
however, that the amount to be withheld may not exceed the total maximum
statutory tax rates associated with the transaction to the extent needed for the
Company to avoid adverse accounting treatment. If the Executive does not make
the payment or election described in the foregoing, then the Company or an
affiliate may withhold such taxes from other amounts owed to the Executive or
may choose to satisfy the withholding obligations by withholding Shares
otherwise issuable hereunder in accordance with the preceding sentence.

 



 

 

 

10.       Notices.

 

Except as otherwise provided in this Agreement, all offers, notices and other
communications given pursuant to this Agreement will be deemed to have been
properly given if in writing and (a) hand delivered, (b) mailed, addressed to
the appropriate party at the address of the party as shown at the beginning of
this Agreement, postage prepaid, by certified or registered mail or by Federal
Express or similar overnight courier service, or (c) sent by e-mail, facsimile
or similar electronic transmission, with confirmation sent by way of one of the
methods provided above. Either party may from time to time designate by written
notice given in accordance with the provisions of this Section any other address
or party to which such notice or communication or copies thereof must be sent.

 

11.       Binding Effect.

 

This Agreement is binding upon, and inures to the benefit of, the respective
successors, assigns, heirs, executors, administrators and guardians of the
parties hereto.

 

12.       Opportunity to Review.

 

The Executive acknowledges and understands that this Agreement has been prepared
on behalf of the Company by its legal counsel. The Executive further
acknowledges and understands that it is advisable for him or her to, and he or
she has had reasonable opportunity to, consult with legal counsel or other
independent advisors, other than the Company’s legal counsel, with respect to
the terms and conditions of this Agreement

 

13.       Severability.

 

Whenever possible, each provision of this Agreement will be interpreted in such
a manner as to be enforceable under applicable law. However, if any provision of
this Agreement is deemed unenforceable under applicable law by a court having
jurisdiction, the provision will be unenforceable only to the extent necessary
to make it enforceable without invalidating the remainder thereof or any of the
remaining provisions of this Agreement.

 

14.       New York Law.

 

This Agreement will be construed and interpreted in accordance with the laws of
the State of New York without regard to principles of conflicts of law.

 

15.       Multiple Counterparts.

 

This Agreement may be executed in one or more counterparts, each of which will
be deemed an original, but all of which together will constitute one and the
same instrument. Any party may execute this Agreement by facsimile signature and
the other party is entitled to rely on such facsimile signature as evidence that
this Agreement has been duty executed by that party. Any party executing this
Agreement by facsimile signature must immediately forward to the other party an
original signature page by overnight mail.

 

 



 

 



 

IN WITNESS WHEREOF, the Company and the Executive have caused this Agreement to
be executed and delivered, all as of the day and year first above written.

 



                                                22nd CENTURY GROUP, INC.        
                By:         Name:  Henry Sicignano III       Title: President  
                             



 

 

 



 

